NO.   OI-l'J-ft#)-f,ft

                      IN THE COURT OF CRIMINAL APPEALS


                              OF THE STATE OF TEXAS

  ROMELLE HAWKINS, Appellant

  VS.


  THE STATE OF TEXAS, Appellee

            PETITIONER'S MOTION TO EXTEND TIME TO FILE

                   PETITION FOR DISCRETIONARY REVIEW



  TO THE HONORABLE JUSTICES OF SAID COURT:


COMES NOW ROMELLE HAWKINS, Petioner, and files this motion for an extension

of time in which to file his petition for discretionary review. In support of this motion,

Petitioner shows the court the following:

                                             I


        This appeal lies from the Petitioner's conviction in The State of Texas v. Komelle

  Hawkins which was affirmed by the First Court of Appeals in Cause No. 01-14-00145-

  CR on December 4, 2014. This is Petitioner's first request for an extension to file the

  petition for discretionary review.

                                                 II


     REClfWflfr is Presently incarcerated in TDCJ and receivedrteRQ?¥M
3URT OF CRIMINAL APPEALS                                                    I/HIMINAL APPE

     jan 2i 2o,5                                                          JAN2320,S
                                                                       Abel Acosta, Clerk
 Abel Acosta, Clerk
••*••   !




        opinion on the 2R. day of lyW.f.iTlbf >f» 2014. Petitioner needs additional time to
        review the Court of Appeals opinion and prepare his petition for discretionary

        review.



                  This request is not made for delay but so justice may be done

              WHEREFORE, Appellant prays the court grant this motion and extend the

        deadline for filing the petition for discretionary review.



                                                        RESPECTFULLY SUBMITTED,




                                                          /^>l\^4i/n/S)
                                                        Romelle Hawkins
                                                        TDCJ# 1911528

                                                        Petitioner


                                    CERTIFICATE OF SERVICE


               I hereby certify that a true and correct copy of the above and foregoing

        instrument has been delivered to the Harris County District Attorney by epositing

        same in the U.S. Mail on the 2Jj- day of 1)p/Afl\LY)^ .20 lL-
               I hereby certify that a true and correct copy of the above and foregoing

        instrument has been delivered to the State Prosecuting Attorney, P.O. Box 12405,

        Austin, Texas 78711 by U.S. mail this the 2l day of Qf-CrMnhfi& .20 W.

                                                    Romelle Hawkins